On August 13, 1937, B.N. Inman, plaintiff in error, was informed against in the Criminal Court of Record of Duval County, Florida, by the county solicitor of said county, charging him with obtaining money under false pretenses. There was a motion to quash and a motion for *Page 793 
a bill of particulars directed to the information, and the same were by the trial court overruled and denied. The defendant below was arraigned and entered a plea of not guilty to the information. The case was tried on the 7th day of February, 1938, and the jury found the defendant guilty, and he was by the trial court sentenced to the State prison at hard labor for a period of fifteen months. From this judgment of conviction an appeal has been perfected to this Court.
Counsel for plaintiff in error assigns as error: (a) the order denying a motion to quash the information; (b) the order of the court denying the motion for a bill of particulars; (c) the order of the court denying the defendant's motion for a directed verdict; (d) the order denying defendant's motion for a new trial. Likewise, certain charges or instructions to the jury given, as well as those refused have been assigned as error here.
We have carefully examined the transcript of the record and the assignments of error have each been considered. We do not think or believe it necessary to consider separately each of these assignments. The briefs of counsel and citations of authorities have been examined and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the judgment and that the final judgment entered by the Criminal Court of Record of Duval County should be and the same is hereby affirmed.
It is so ordered.
TERRELL, C. J., and WHITFIELD and THOMAS, J. J., concur.
BROWN and BUFORD, J, J., dissent.